DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 was filed with what appears to be a typo.  Applicant added an additional "6" to U.S. Patent 6116660 in the 03/31/2020 IDS.  The patent number was corrected in the attached ids.  U.S. Patent 6,116,660 was reviewed and considered during prosecution.  A corrected IDS was sent to Applicant on 08/169/2021 with the Miscellaneous Communication to Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/DAVID N BRANDT/            Examiner, Art Unit 3746